                 Case 6:18-bk-04564-KSJ                Doc 62    Filed 07/30/19       Page 1 of 2
[Dovdsm13] [District Order Voluntary Dismissal Chapter 13]




                                           ORDERED.
Dated: July 30, 2019




                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION
                                           www.flmb.uscourts.gov



In re:                                                                    Case No. 6:18−bk−04564−KSJ
                                                                          Chapter 13
Jose A Castera Sr.
aka Jose A Castera−Robles



________Debtor*________/

                                            ORDER DISMISSING CASE

    THIS CASE came on for consideration of the Notice of Dismissal filed by Debtor under 11 U.S.C. § 1307 .

    Accordingly, it is ORDERED:

1. This case is dismissed without a discharge .

2. All pending hearings are canceled except for any currently scheduled hearing on a motion for relief from
stay or on an Order to Show Cause over which the Court reserves jurisdiction. In addition, the Court retains
jurisdiction over any pending motion to dismiss the case with prejudice. If a motion to dismiss with prejudice
has been filed prior to the date of this Order, the Court will conduct any scheduled hearing and will schedule
any hearing as necessary.

3. If Debtor has been represented by an attorney in this case, Debtor, the Trustee, or any party in interest, may,
within 14 days from the date of this Order, request the Court to examine the fees paid to Debtor's attorney and
request disgorgement of any portion deemed excessive. The Court shall retain jurisdiction for this purpose.

4. Notwithstanding any other Court orders, the Trustee shall return to Debtor, or if Debtor is represented by an
attorney, to Debtor in care of Debtor's attorney, any remaining funds on hand not previously disbursed and
shall thereafter file the Trustee's final report. Upon the filing of the final report, the Trustee will be discharged
of all duties as Trustee. .

.



The Movant's attorney is directed to serve a copy of this order on interested parties and file a proof of service
within 3 days of entry of the order.
                Case 6:18-bk-04564-KSJ             Doc 62      Filed 07/30/19       Page 2 of 2
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
